Citation Nr: 0522568	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, asserted to be secondary to the service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1967 
to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  Specifically, in that decision, the RO, 
in pertinent part, denied service connection for coronary 
artery disease, asserted to be secondary to the 
service-connected diabetes mellitus.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The first competent evidence of cardiovascular pathology is 
dated in 1990, when the veteran underwent semi-emergent 
coronary artery bypass grafting.  Subsequent cardiovascular 
surgery includes an operation for bilateral internal carotid 
artery (endarterectomy) in 1997 and a second coronary artery 
bypass grafting in 2000.  The veteran's cardiovascular 
pathology has been diagnosed as coronary artery disease 
(which has been further defined as multivessel coronary 
artery disease as well as status post coronary artery bypass 
grafting times two utilizing internal mammary arteries and 
the left radial artery), status post bilateral endarterectomy 
(including occlusion/stenosis of the carotid artery), 
hypertension, and severe vascular disease.  Additionally, the 
veteran was first diagnosed with diabetes mellitus in 
November 1998.  

The veteran contends that his service-connected diabetes 
mellitus caused or aggravated his coronary artery disease.  
See, e.g., May 2005 hearing transcript (T.) at 4-5.  In this 
regard, the Board notes that, in an April 2003 addendum, the 
examiner who had conducted the November 2002 VA examination 
concluded that "there are no factors that . . . [he has] 
identified to suggest that the veteran's service-connected 
diabetes mellitus has aggravated his coronary artery 
disease."  In particular, the examiner explained that the 
veteran's hypertension, hyperlipidemia, and obesity have all 
"impacted . . . [his] development of coronary artery 
disease."  

However, the veteran's treating physician, in a June 2002 
statement and subsequent correspondence, indicated that the 
veteran's "severe coronary artery disease [has been] 
worsened by the diabetes and the hyperlipidemia caused by 
[the] diabetes" and that "his pre-diabetic condition 
worsened his CAD even before the . . . [diagnosis] of 
diabetes was made."  This physician is a board certified 
cardiologist.  It was not indicated what portion of the 
cardiovascular disease could be attributed to the service-
connected diabetes mellitus.   

In view of these competing medical opinions, the Board finds 
that a remand of the veteran's secondary service connection 
claim is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination, by a board certified 
cardiologist if one is available, to 
determine the nature, extent, and 
etiology of his coronary artery disease.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent cardiovascular pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should indicate whether 
there is a 50 percent probability or 
greater that any diagnosed coronary 
artery disease found on examination was 
caused, or aggravated, by the 
service-connected diabetes mellitus.  If 
aggravation is found, the examiner should 
specify what measurable degree of current 
coronary artery disease represents a 
permanent increase in its severity caused 
by the service-connected diabetes 
mellitus.  The examiner is asked to 
reconcile any opinion with the April 2003 
addendum submitted by a VA examiner as 
well as the June 2002, December 2003, and 
June 2004 statements by the veteran's 
treating physician (a private doctor).  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for coronary artery disease, 
asserted to be secondary to the 
service-connected diabetes mellitus.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 

